HonorableGee. Ii.Sheppard
Comptrollerof Public Accounts
Austin,Texas

Dear Mr. Sheppard:                OpinionHo. O-6756

                                 Re: Conetructionof last rider
                                     accompanyingthe appropria-
                                     tion for the State Board of
                                     Educationand State Board
                                     of Vocational Education,
                                     specifically  vith respect
                                     to the "StateAuditingCom-
                                     mittee."

          We beg to acknowledgereceiptof your letter requeetingan opin-
ion from thia Department,as follows:

         "The laet paragraphof the rider under t)heappropriation
    for the eneuingbiewium for the State Board pf Educationand
    the State Board of VocationalEducationreeda'gefollowa:

         "'Allthe above appropriationshall be subjectto the ap-
    proval of the State AuditingCommitteeend none of the funds
    hereinprovidedshallbe epent until such approval.&all have
    been had.'

         "I presumethat the State AuditingCommitteemetitioned
    in the above quotedrider provisionis the LegielativeAudit
    Committeeae createdby Section2 of Senate Bill No. 27, Acts
    of the Regular Serslon,ofthe 48th Legielature.

         "1. If I am wrong in,thatpreeumption,then vhat con-
     stittites
             the State AuditingCotiittee?
         "2. May the State AuditingCommitteedelegatethe ap-       '-
                          of such funds to any member of the
    .provalof expetidityres
     Committee,or the State Auditor,or any other peraon?"
         We shall anewer your queetiansin their order,.& followB:
                                                                       ,;
         1. We think you are correctin your aesumptionthat by the
term "StateAuditingCommittee",the Legislaturemeant the "Legislative
HonorableGeo. H. Sheppard- page 2 (O-6756)



Audit Committee",as createdby Section2, SenateBill Ro. 27, Acts of
the RegularSession,48th Legislature.We know of no suchbody,as "State
AuditingCommittee". It appearsto be a calligraphice&or.

          2. The requirementof the Legislatureis that the appropria-
tions to which that rider pertainsshall not be spent until the State
AuditingCommitteeshall have approvedthe appropriation.It 16 familiar
law that where a board, court or legalbody whatsoeveris requiredor
authorizedto act, it must do so as a body, that is, it may not be the
act of the separateindividualscomposingthe board, court or body, act-
ing in their individualcapacities.

         Moreover,it is furtherfamiliarlaw that no public officer,
board, court or body whatsoevermay delegateits officialpower to another.
The requiredaction must be that of the body acting as such.

           We expressno opinionas to the validityof this rider.

                                               Very truly yours

APPROVEDAUG 13, 1945                      ATl!OPEF.Y
                                                  GENEBALOFTEXAS

/s/ Carlo6 C. Ashley

FIRST ASSISMR'I                           By /s/ Ocie Speer
ATTORNEYGENERAL                                  Ocie Speer
                                                  Assistant

OS-MR-LM


                                   THIS OPINION
                                  CONSIDEREDAND
                                   APPROVEDIN
                                     LIMITED
                                    CONFERENCN